Name: Commission Regulation (EEC) No 1869/91 of 28 June 1991 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collection of the co- responsibility levy introduced in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/5529 . 6. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1869/91 of 28 June 1991 amending Regulation (EEC) No 1822/77 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products 1 . Article 2 ( 1 ) and (2) is replaced by the following : ' 1 . During the 1991 /92 milk year, the levy per 100 kilograms of cow's milk shall be : (a) as regards the general rate referred to in Article 2 (13) of Regulation (EEC) No 1079/77, ECU 0,4021 ; (b) as regards the reduced rate resulting from the application of Article 1 (4) of Regulation (EEC) No 1079/77, ECU 0,2681 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1632/91 (2), and in particular Article 6 thereof, Whereas, in accordance with Council Regulation (EEC) No 1631 /91 of 13 June 1991 fixing the target price for milk and the intervention prices for butter, skimmed ­ milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1991 /92 milk year ('), the target price for milk has been maintained unchanged for 1991 /92 milk year ; whereas the amounts in Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1 822/77 (4), as last amended by Regulation (EEC) No 1442/90 Q, should be maintained accordingly ; Whereas Regulation (EEC) No 1079/77 fixes the reduced rate of the co-responsibility levy for the 1991 /92 milk year at 1 % of the target price for milk as received by producers whose real reference quantity available is less than or equal to 60 000 kilograms ; whereas it should be specified that the reduced rate is to apply for the eighth period of the additional levy arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2. For the purpose of applying the first subpara ­ graph of Article 1 (4) of Regulation (EEC) No 1 079/77, the reduced rate referred to in paragraph 1 (b) shall be charged on quantities of milk delivered by producers who, on the first day of the eighth period of applica ­ tion of the additional levy or where a specific reference quantity is allocated during the period pursuant to Article 3 (2) of and Article 3 (a) Regulation (EEC) No 857/84, have on the date of such allocation an indivi ­ dual reference quantity less than or equal to 60 000 kilograms.' 2 . The first subparagraph of Article 5 (2) is replaced by the following : '2. During the 1991 /92 milk year, the levy per 100 kilograms of skimmed milk or buttermilk in respect of which the aid referred to in paragraph 1 is granted shall be : (a) as regards the general rate referred to in Article 2 (13) of Regulation (EEC) No 1079/77, ECU 0,4423 ; (b) as regards the reduced rate resulting from the application of Article 1 (4) of Regulation (EEC) No 1079/77, ECU 0,2949.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/87 is hereby amended as follows : Article 2 (') OJ No L 131 , 26. 5. 1977, p. 6. 0 OJ No L 150, 15. 6. 1991 , p. 23. 0 OJ No L 150, 15. 6. 1991 , p. 21 . (4) OJ No L 203, 9 . 8 . 1977, p. 1 . 0 OJ No L 138 , 31 . 5. 1990, p. 23 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 168/56 Official Journal of the European Communities 29 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission l